SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or (g) OF THE SECURITIES EXCHANGE ACT OF 1934 GOLD ROCK RESOURCES INC. (Exact name of registrant as specified in its charter.) NevadaNone (State of incorporation of organization) (I.R.S. Employer Identification Number) 73578-1014 Robson Street Vancouver, British Columbia V6E 4L9 (Address of principal executive offices, including zip code.) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange of which each class is to be registered Not Applicable Not Applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A(c), check the following box. [ ] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A(d), check the following box.[x] Securities Act registration statement file number to which this form relates: Form SB-2; File No. 333-135891. Securities to be registered pursuant to Section 12(g) of the Act: Common stock, par value of $0.00001 (Title of Class) Item 1. Description of Registrant's Securities to be Registered The description of securities contained in Registrant's Registration Statement on Form SB-2, as amended, filed with the Securities and Exchange Commission (File No. 333-135891) is incorporated by reference into this registration statement. Item 2. Exhibits The following Exhibits are incorporated herein by reference from the Registrant's Form SB-2 Registration Statement filed with the Securities and Exchange Commission, SEC file #333-135891on July 20, 2006. Such exhibits are incorporated herein by reference pursuant to Rule 12b-32: Exhibit No. Document Description 3.1Articles of Incorporation. 3.2Bylaws. 4.1Specimen Stock Certificate. 5.1Opinion of Conrad C. Lysiak, Esq. regarding the legality of the Securities being registered. 23.1 Consent of Moen & Company, Chartered Accountants 23.2 Consent of Conrad C. Lysiak, Esq. 99.1 Subscription Agreement. SIGNATURES In accordance with Section 12 of the Exchange Act of 1934, the Registrant duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, on this 9th day of August, 2007. GOLD ROCK RESOURCES INC. (Registrant) Date: Aug 9, 2007 By: /s/Shu-Heng Wang Name:Shu-Heng Wang Title: President, Principal Executive Officer and a member of the Board of Directors.
